Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
Claim Objections
Claims 1 is objected to because of the following informalities:  
Claim 1 should have a comma after “turbine combustor” in the second line of the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mook et al. (US 2017/0003029).
Regarding claim 1, Mook discloses a method for manufacturing a burner assembly (Figure 1) for a gas turbine combustor (paragraph 3), the burner assembly having a pilot burner (Figure 1, 18) extending along a longitudinal axis (Figure 1, 28) and a premix burner (Figure 1, main injection ring 24 through outer combustion flow labeled M) surrounding the pilot burner, the method comprising: 
manufacturing at least one portion of the pilot burner by an additive manufacturing technique (paragraph 51 describes manufacturing part or all of the fuel nozzle via additive manufacturing) which includes:
manufacturing a lance (Figure 2, 30 and the components radially inward of 30) which is provided with an end tip (Figure 2, downstream end of lance on right side of drawing), a first conduit (Figure 2, 52) supplied, in use, with a first fuel (Figure 2, 76 carries pilot fuel to first conduit 52), and with a second conduit (Figure 2, 30) supplied, in use, with air (Figure 2, airflows through second conduit 30 through air swirler 90); and
manufacturing at least one first thermal bridge (The term “thermal bridge” does not have a particular meaning in the art, nor is a special definition given in the specification, so this term is understood to mean something that connects or bridges temperatures.  Figure 2, 68) connecting distinct parts of the pilot burner (Figure 2 shows 68 connects elements 52 and 54 and the two walls 52 and 54 as distinct from each other with space and 68 radially between them); wherein, in use, a temperature difference between said distinct parts of the pilot burner is lower than a threshold value (This is a functional limitation, during operation the radially inner parts of the fuel nozzles will be cooler than the radially outward parts of the nozzle which are exposed to 
wherein the at least one first thermal bridge is hollow so as to create a channel within the at last one first thermal bridge for passage of a fluid (Figure 2 shows 68 is a hollow annulus and fluid can pass through the channel created between 68 and 52).  
Regarding claim 6, Mook discloses wherein manufacturing the at least one portion of the pilot burner comprises: 
manufacturing a third conduit (Figure 1, 40) of the arranged to be supplied, in use, with a second fuel (paragraph 47 describes main fuel is supplied to third conduit 40 through spray wells 134 which can be seen more clearly in figure 3), and at least one second thermal bridge (Figure 1, 34) connecting at least one wall of the third conduit (Figure 1 shows the at least one second thermal bridge 34 connects the third conduit 40) configured for a temperature of the second fuel with the at least one wall of the first conduit (Figure 1 shows the at least one second thermal bridge 34 connects the third conduit 40 to the at least one wall of the first conduit 52 through the intervening components between 34 and 52) configured for the temperature of the first fuel (This 
Regarding claim 7, Mook discloses wherein manufacturing the at least one portion of the pilot burner comprises: 
manufacturing at least one third thermal bridge (Figure 1, 34) connecting the wall of the second conduit (Figure 1 shows connects to 30 through the radially intervening parts) configured for air temperature with a wall of the end tip (Figure 1 shows 34 connects to a wall 40 of the end tip at the tip end, right side, of the figure) configured for a temperature of an interior of the combustor (This limitation is assumed to mean the components are capable of functioning in a fuel nozzle within a combustor during operation of the fuel nozzle.  Mook teaches a fuel nozzle for operation in a gas turbine engine in paragraph 2, so this limitation is inherently taught by Mook).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mook in view of Melton (US 2015/0285504) and Versluys et al. (US 2017/002651).
Regarding claim 8, Mook discloses all the essential features of the claimed invention, including that the nozzle is manufactured utilizing 3D printing (paragraph 34), but is silent on wherein manufacturing at least one portion of the pilot burner comprises: determining three 
Melton teaches wherein manufacturing at least one portion of the pilot burner comprises: 
determining three dimensional information of the portion of the pilot burner to be manufactured (Figure 9, 200); 
converting the three dimensional information into a plurality of cross sectional layers (Figure 9, 204); 
forming the portion of the pilot burner by adding each cross sectional layer previously defined (Figure 9, 206).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mook’s invention to include wherein manufacturing at least one portion of the pilot burner comprises: determining three dimensional information of the portion of the pilot burner to be manufactured; converting the three dimensional information into a plurality of cross sectional layers; forming the portion of the pilot burner by adding each cross sectional layer previously defined in order to form intricate previously non-producible and/or cost prohibitive patterns and/or shapes as suggested and taught by Melton in paragraph 59.
Mook in view of Melton is silent on forming a support structure having a support portion laying on a base plate and an excess portion laying on the support portion; forming the portion of 
Versluys teaches an additive manufacturing process for fuel injectors of gas turbine engines (paragraph 19), including forming a support structure (Figure 2, 100) having a support portion (Figure 2, 102) laying on a base plate (Annotated figure 1) and an excess portion laying on the support portion (Figure 2, 104); 
forming the portion of the article (Figure 2, 50) by adding each cross sectional layer previously defined on a support structure (Figure 2 shows the article 50 formed by each layer on top of the support structure 100); and 
cutting away the support structure (paragraph 20 describes sawing, i.e. cutting away, the support structure).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mook in view of Melton’s invention to include forming a support structure having a support portion laying on a base plate and an excess portion laying on the support portion; forming the portion of the pilot burner (when integrated into the system of Mook in view of Melton, the article is the pilot burner) by adding each cross sectional layer previously defined on a support structure; and cutting away the support structure in order to simplify the preparation of the support structure for development of a subsequent article as suggested and taught by Versluys in paragraph 32.


    PNG
    media_image1.png
    602
    584
    media_image1.png
    Greyscale


Regarding claim 9, Mook in view of Melton and Versluys teach the invention as claimed and described above.  Mook in view of Melton are silent on forming the excess portion by adding at least one excess layer on the support portion, the excess layer being identical to a first cross sectional layer to be added on the support structure.
Versluys teaches forming the excess portion by adding at least one excess layer on the support portion (Figure 2 shows at least one excess layer 104 on support portion 102).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mook in view of Melton’s invention to include forming the excess portion by adding at least one excess layer on the support portion in 
Mook in view of Melton and Versluys are silent on the excess layer being identical to a first cross sectional layer to be added on the support structure.
Applicant has not disclosed that the excess layer being identical to a first cross sectional layer to be added on the support structure results in an unpredicted result not seen in the prior art and it appears the invention would perform equally well with the excess layer being a different shape than the first cross sectional layer to be added on the support structure, as taught by Versluys.  
In this case, the excess layer is larger than the first cross sectional layer to be added on the support structure, absent persuasive evidence that the identical shape is functionally significant, the limitation above constitutes a mere change in shape and fails to patentably distinguish over the prior art.  See MPEP 2144.04(IV)(b).
Examiner’s Note 
There are clear structural differences between the art of record and the disclosed invention.  An interview with the Examiner may expedite prosecution.
Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. 
Regarding the argument on pages 7-8, Applicant argues Mook does not disclose “the first thermal bridge is hollow so as to create a channel within the at least one first thermal bridge for passage of a fluid.”  Figure 2 of Mook shows that 68 is an annular wall that creates an annular channel within 68 with an interior boundary formed by 52.  Applicant appears to be arguing that the “channel” may not be annular and bounded on the interior by another element as shown in Mook, but this feature is not described in the claims.  Neither the term “hollow” nor the term “channel” require the feature to be non-annular as the Applicant argues.  Therefore, this argument is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Examiner, Art Unit 3741